Name: Commission Decision No 2979/81/ECSC of 15 October 1981 fixing the rates of abatement for the fourth quarter of 1981 in pursuance of Decision No 1831/81/ECSC establishing a system of monitoring and a new system of production quotas in certain products for undertakings in the iron and steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-10-17

 Avis juridique important|31981S2979Commission Decision No 2979/81/ECSC of 15 October 1981 fixing the rates of abatement for the fourth quarter of 1981 in pursuance of Decision No 1831/81/ECSC establishing a system of monitoring and a new system of production quotas in certain products for undertakings in the iron and steel industry Official Journal L 298 , 17/10/1981 P. 0011 - 0011****( 1 ) OJ NO L 180 , 1 . 7 . 1981 , P . 1 . ( 2 ) OJ NO L 278 , 1 . 10 . 1981 , P . 1 . COMMISSION DECISION 2979/81/ECSC OF 15 OCTOBER 1981 FIXING THE RATES OF ABATEMENT FOR THE FOURTH QUARTER OF 1981 IN PURSUANCE OF DECISION NO 1831/81/ECSC ESTABLISHING A SYSTEM OF MONITORING AND A NEW SYSTEM OF PRODUCTION QUOTAS IN CERTAIN PRODUCTS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 1831/81/ECSC OF 24 JUNE 1981 ESTABLISHING FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY A MONITORING SYSTEM AND A NEW SYSTEM OF PRODUCTION QUOTAS IN RESPECT OF CERTAIN PRODUCTS ( 1 ), AS AMENDED FOR THE SECOND TIME BY DECISION NO 2804/81/ECSC ( 2 ), AND IN PARTICULAR ARTICLE 9 ( 1 ) THEREOF , WHEREAS THE RATES OF ABATEMENT IN RESPECT OF CERTAIN PRODUCTS MUST BE FIXED FOR THE FOURTH QUARTER OF 1981 ; ON THE BASIS OF STUDIES CARRIED OUT JOINTLY WITH UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF PRODUCTION QUOTAS FOR THE FOURTH QUARTER OF 1981 SHALL BE AS FOLLOWS : // // CATEGORY I A : // 18 // // CATEGORY I B : // 30 // // CATEGORY I C : // 10 // // CATEGORY I D : // +22 ( POSITIVE ) // // CATEGORY V : // 24 // // CATEGORY VI : // 20 // THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF THE PART OF THE PRODUCTION QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE AS FOLLOWS : // // CATEGORY I A : // 20 // // CATEGORY I B : // 25 // // CATEGORY I C : // 17 // // CATEGORY I D : // +18 ( POSITIVE ) // // CATEGORY V : // 27 // // CATEGORY VI : // 24 // ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 15 OCTOBER 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT